



Exhibit 10(ll)(6)

CENTERPOINT ENERGY, INC.
2009 LONG TERM INCENTIVE PLAN
 

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to this Restricted Stock Unit Award Agreement (this “RSU Award
Agreement”), CENTERPOINT ENERGY, INC. (the "Company") hereby grants to [Name]
(the “Participant”) effective on the Participant’s date of hire by the Company
(the “Grant Date”), a restricted stock unit award of [Number] units of Common
Stock of the Company (the "RSU Award"), pursuant to the CENTERPOINT ENERGY, INC.
2009 LONG TERM INCENTIVE PLAN (the "Plan"), with such number of units being
subject to adjustment as provided in Section 14 of the Plan, and further subject
to the terms, conditions and restrictions described in the Plan and as follows:
1.Relationship to the Plan; Definitions. This RSU Award is subject to all of the
terms, conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee and are in effect
on the date hereof. Except as defined herein, capitalized terms shall have the
same meanings ascribed to them under the Plan. To the extent that any provision
of this RSU Award Agreement conflicts with the express terms of the Plan, it is
hereby acknowledged and agreed that the terms of the Plan shall control and, if
necessary, the applicable provisions of this RSU Award Agreement shall be hereby
deemed amended so as to carry out the purpose and intent of the Plan. References
to the Participant herein also include the heirs or other legal representatives
of the Participant.
2.    Establishment of RSU Award Account. The grant of units of Common Stock of
the Company pursuant to this RSU Award Agreement shall be implemented by a
credit to a bookkeeping account maintained by the Company evidencing the accrual
in favor of the Participant of the unfunded and unsecured right to receive a
corresponding number of shares of Common Stock, which right shall be subject to
the terms, conditions and restrictions set forth in the Plan and to the further
terms, conditions and restrictions set forth in this RSU Award Agreement. Except
as otherwise provided in Section 9 of this RSU Award Agreement, the units of
Common Stock credited to the Participant's bookkeeping account may not be sold,
assigned, transferred, pledged or otherwise encumbered until the Participant has
been registered as the holder of such shares of Common Stock on the records of
the Company as provided in Section 4 or 5 of this RSU Award Agreement.
3.    Vesting of RSU Award. Unless Participant receives a distribution pursuant
to Section 4 below, the Participant's right to receive shares of Common Stock
under this RSU Award shall vest as follows:
(i)    [Number] units of Common Stock of the Company covered under the RSU Award
shall vest on the [Years] anniversary of the Grant Date; and

1

--------------------------------------------------------------------------------



(ii)    [Number] units of Common Stock of the Company covered under the RSU
Award shall vest on the [Years] anniversary of the Grant Date, such that 100% of
the RSU Award shall be vested as of the [Years] anniversary of the Grant Date.
The Participant must be in continuous employment with the Company or any of its
Subsidiaries ("Employment") from the Grant Date through and as of the applicable
anniversary of the Grant Date or other date specified by the Committee in order
for the Common Stock to vest; otherwise, all such unvested shares as of the date
the Participant's Employment terminates for any reason shall be forfeited as of
such termination date.
4.    Distribution Upon a Change in Control.
(a)    Notwithstanding any provision of this RSU Award Agreement to the
contrary, upon the occurrence of a Change in Control of the Company, provided
the Participant's Employment has not terminated prior to such date, the
Participant's right to receive the unvested shares of Common Stock subject to
this RSU Award Agreement shall be settled by a distribution to the Participant
of:
(i)    the number of shares of Common Stock subject to this RSU Award Agreement
not previously vested pursuant to Section 3 above, plus
(ii)    Dividend Equivalents on such shares of Common Stock in the form of
shares of Common Stock (rounded up to the nearest whole share) for the period
commencing on the Grant Date and ending on the date immediately preceding the
date of the consummation of the Change in Control (the “Change in Control
Closing Date”);
with such shares of Common Stock registered in book-entry form with the
Company’s transfer agent in the name of the Participant not later than 70 days
after the Change in Control Closing Date.
(b)    In lieu of the distribution in shares under clause (a) above, the
Committee, in its sole discretion, may direct that such distribution be made to
the Participant in a lump sum cash payment equal to:
(i)    the product of (x) the Fair Market Value per share of Common Stock on the
date immediately preceding the Change in Control Closing Date and (y) the number
of shares of Common Stock subject to this RSU Award Agreement not previously
vested pursuant to Section 3 above, plus
(ii)    Dividend Equivalents on such shares of Common Stock for the period
commencing on the Grant Date and ending on the date immediately preceding the
Change in Control Closing Date;
with such cash payment to be made to the Participant not later than 70 days
after the Change in Control Closing Date. The Company shall have the right to
withhold applicable taxes from any such distribution of the Common Stock
(including, but not

2

--------------------------------------------------------------------------------



limited to, Dividend Equivalents) or from other cash compensation payable to the
Participant at the time of such vesting and delivery pursuant to Section 11 of
the Plan.
(c)    The distribution under this Section 4, whether in the form of shares of
Common Stock or, if directed by the Committee, in cash, shall satisfy the rights
of the Participant and the obligations of the Company under this RSU Award
Agreement in full.
5.    Payment of Award Under Section 3. Upon the vesting of the Participant's
right to receive the shares of Common Stock pursuant to Section 3 of this RSU
Award Agreement, a number of shares of Common Stock equal to the number of
vested units of Common Stock under this RSU Award Agreement shall be registered
in book-entry form with the Company’s transfer agent in the name of the
Participant not later than 70 days after the applicable vesting dates. The
Company shall have the right to withhold applicable taxes from any such
distribution of the Common Stock (including, but not limited to, Dividend
Equivalents) or from other cash compensation payable to the Participant at the
time of such vesting and delivery pursuant to Section 11 of the Plan.
If the units of Common Stock became vested pursuant to Section 3, upon the date
of distribution of shares of Common Stock in settlement of such units, the
Participant shall also be entitled to receive Dividend Equivalents on such
shares of Common Stock for the period from the Grant Date to the date such
shares of Common Stock are distributed to the Participant.
6.    Confidentiality. The Participant agrees that the terms of this RSU Award
Agreement are confidential and that any disclosure to anyone for any purpose
whatsoever (save and except disclosure to financial institutions as part of a
financial statement, financial, tax and legal advisors, or as required by law)
by the Participant or his or her agents, representatives, heirs, children,
spouse, employees or spokespersons shall be a breach of this RSU Award Agreement
and the Company may elect to revoke the grant made hereunder, seek damages, plus
interest and reasonable attorneys' fees, and take any other lawful actions to
enforce this RSU Award Agreement.
7.    Notices. For purposes of this RSU Award Agreement, notices to the Company
shall be deemed to have been duly given upon receipt of written notice by the
Corporate Secretary of CenterPoint Energy, Inc., 1111 Louisiana, Houston, Texas
77002, or to such other address as the Company may furnish to the Participant.
Notices to the Participant shall be deemed effectively delivered or given upon
personal, electronic, or postal delivery of written notice to the Participant,
the place of Employment of the Participant, the address on record for the
Participant at the human resources department of the Company, or such other
address as the Participant hereafter designates by written notice to the
Company.
8.    Shareholder Rights. The Participant shall have no rights of a shareholder
with respect to the shares of Common Stock granted pursuant to this RSU Award,
unless and until the Participant is registered as the holder of such shares of
Common Stock.

3

--------------------------------------------------------------------------------



9.    Successors and Assigns. This RSU Award Agreement shall bind and inure to
the benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns except as expressly prohibited
herein and in the Plan. Notwithstanding anything herein or in the Plan to the
contrary, the shares of Common Stock are transferable by the Participant to
Immediate Family Members, Immediate Family Member trusts, and Immediate Family
Member partnerships pursuant to Section 13 of the Plan.
10.    No Employment Guaranteed. Nothing in this RSU Award Agreement shall give
the Participant any rights to (or impose any obligations for) continued
Employment by the Company or any Subsidiary, or any successor thereto, nor shall
it give such entities any rights (or impose any obligations) with respect to
continued performance of duties by the Participant.
11.    Section 409A. The distribution of shares and payments under this RSU
Award Agreement are not intended to be subject to Section 409A of the Code
pursuant to the short term deferral exclusion and shall be administered
accordingly.
12.    Modification of RSU Award Agreement. Any modification of this RSU Award
Agreement shall be binding only if evidenced in writing. The foregoing
notwithstanding, (i) no adjustment to the RSU Award pursuant to Section 14 of
the Plan and (ii) no substitutions of the benefits under this RSU Award
Agreement, in each case, shall be made in a manner that results in this RSU
Award being subject to the requirements of Section 409A.



4